172 Mich. App. 561 (1988)
432 N.W.2d 324
PEOPLE
v.
DINSMORE
Docket No. 110074.
Michigan Court of Appeals.
Decided September 2, 1988.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, George B. Mullison, Prosecuting Attorney, and Martha G. Mettee, Assistant Prosecuting Attorney, for the people.
George C. Bush, for defendant on appeal.
Before: KELLY, P.J., and HOOD and SULLIVAN, JJ.

ON REMAND
PER CURIAM.
By order of remand from our Supreme Court, 430 Mich. 894 (1988), this case is before us for reconsideration in light of People v Allen, 429 Mich. 558; 420 NW2d 499 (1988). Our original opinion appears at 166 Mich. App. 33; 420 NW2d 167 (1988).
*562 Defendant was convicted of feloniously receiving and concealing stolen property worth over $100, MCL 750.535; MSA 28.803, specifically, a motorcycle. Defendant testified at trial that he had purchased the cycle and did not know it was stolen at the time of the sale. In our earlier opinion we affirmed the trial court's decision to admit for purposes of impeachment evidence of an eight-year-old conviction for receiving and concealing stolen property worth less that $100.
In light of the clarified balancing test enunciated in Allen, supra, we find that Judge OPPLIGER was correct in his dissenting opinion in our original opinion that the prejudicial effect outweighed the probative value. We therefore reverse on the impeachment issue alone and remand for a new trial. In all other respects our prior decision remains the same.
Reversed and remanded.